Exhibit 10.8

  
ZBB Energy Corporation
Director Compensation Policy


Adopted November 10, 2010


Members of the Board of Directors (the “Board”) of ZBB Energy Corporation (the
“Company”) who are not officers or employees of the Company or any subsidiary of
the Company (“non-employee directors”) shall be paid the following amounts in
consideration for their services on the Board:


 
(i)
An annual retainer in the amount of $72,000, to be awarded in accordance with
clause (iv) below.



 
(ii)
In addition, an annual Chairman’s retainer in the following amounts, to be
awarded in accordance with clause (iv) below: $30,000 for the Chairman of the
Board; $12,000 for the Chairman of the Audit Committee and for the Chairman of
the Compensation Committee; and $8,000 for the Chairman of the Nominating and
Governance Committee.



 
(iii)
In addition, an annual committee membership fee in the amount of $6,000 for each
committee of the Board on which the non-employee director serves, payable in
cash quarterly in arrears, provided the non-employee director remains in
continuous service with the Board through each applicable payment date.



 
(iv)
The total amounts determined under clauses (i) and (ii) above for a non-employee
director for a year will be awarded as of the date of the annual meeting of
shareholders of the Company (the “Annual Meeting”) in the form of restricted
stock units (“RSUs”) under the Company’s 2010 Omnibus Long-Term Incentive Plan
(or any successor plan thereto) (the “Stock Plan”).   The RSUs will have the
following terms and conditions: (A) the number of RSUs will be determined by
dividing the dollar amount of the award by the closing price of the Company’s
common stock on the first business day preceding the Annual Meeting, rounded up
to the next whole share; (B) 25% of the RSUs will vest on the date of grant, and
the remaining RSUs will vest 25% each on March 31, June 30 and September 30
following the Annual Meeting, provided the non-employee director remains in
continuous service with the Board through the applicable vesting date; (C) the
RSUs will vest earlier in the event of a “Change in Control” of the Company (as
defined in the Stock Plan); (D) vested RSUs will be payable upon the earlier of
(x) the date that is six months after the non-employee director “separates from
service” with the Board (within the meaning of Section 409A of the Internal
Revenue Code) or (y) the date of a Change in Control (provided that the Change
in Control is a permissible “change in control” payment event within the meaning
of Section 409A of the Internal Revenue Code); (E) vested RSUs will be payable
in the form of one share of common stock of the Company for each vested RSU then
payable; and (F) the RSUs will otherwise be subject to the terms of the Stock
Plan (including section 8(j) thereof regarding treatment of dividends) and will
be evidenced by an appropriate RSU award agreement.  Notwithstanding the
foregoing, twenty-five percent of the annual retainer payable under the policy
to Mr. Birnbaum shall be paid in cash instead of RSUs.


An employee of the Company who serves as a director receives no additional
compensation for such service.

 
 

--------------------------------------------------------------------------------

 